Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of  December 13,
2012, is made and entered into by and among each of Chart Acquisition Corp., a
Delaware corporation (the “Company”), Chart Acquisition Group LLC, a Delaware
limited liability company (“Sponsor”), Cowen Overseas Investment LP, a Cayman
Islands limited partnership (“Cowen”) and the other undersigned parties listed
under Holders on the signature page hereto and any person or entity who
hereafter becomes a party to this Agreement pursuant to Section 5.2 of this
Agreement (each, a “Holder” and collectively, the “Holders”).
 
RECITALS
 
WHEREAS, the Company and Sponsor have entered into that certain securities
subscription agreement (the “Securities Subscription Agreement”), dated as of
August 9, 2011, pursuant to which Sponsor purchased (after giving effect to a
.75 for 1 stock split effectuated July 10, 2012) an aggregate of
2,156,250 shares (the “Founder Shares”) of the Company’s Common Stock, $.0001
par value per share (the “Common Stock”);
 
WHEREAS, the Company and Sponsor have entered into that certain third amended
and restated unit subscription agreement, dated November 1, 2012 (the “Sponsor
Unit Subscription Agreement”), pursuant to which Sponsor agreed to purchase an
aggregate of  231,250 units of the Company (each, a “Placement Unit” and
collectively, the “Placement Units”), each Placement Unit consisting of one
share of Common Stock (each, a “Placement Share” and collectively, the
“Placement Shares”) and one warrant to purchase one share of Common Stock (each,
a “Placement Warrant” and collectively, the “Placement Warrants”) in a private
placement transaction (the “Private Placement”) occurring simultaneously with
the closing of the Company’s initial public offering (the “IPO”);
 
WHEREAS, the Company and Cowen have entered into that certain third amended and
restated unit subscription agreement, dated November 1, 2012 (the “Cowen Unit
Subscription Agreement”), pursuant to which Cowen agreed to purchase an
aggregate of  131,250 Placement Units, in the Private Placement; and
 
WHEREAS, the Company and Joseph Wright (“Wright”) have entered into that certain
second amended and restated unit subscription agreement, dated November 1, 2012
(the “Wright Unit Subscription Agreement”), pursuant to which Wright agreed to
purchase an aggregate of 12,500 Placement Units, in the Private Placement; and
 
WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
  ARTICLE I
 DEFINITIONS
 
1.1  Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:
 
1.1.1   “Adverse Disclosure” shall mean any public disclosure of material
non-public information, which disclosure, in the good faith judgment of the
Chief Executive Officer or principal financial officer of the Company, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any Prospectus and any preliminary Prospectus,
in the light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.
 
 
 

--------------------------------------------------------------------------------

 
 
1.1.2   “Agreement” shall have the meaning given in the Preamble.
 
1.1.3   “Board” shall mean the Board of Directors of the Company.
 
1.1.4   “Business Combination” means an initial merger, capital stock exchange,
asset acquisition, stock purchase, reorganization or similar business
transaction with one or more businesses, or engagement in any other similar
business transaction involving the Company.
 
1.1.5   “Commission” shall mean the Securities and Exchange Commission.
 
1.1.6   “Company” shall have the meaning given in the Preamble.
 
1.1.7   “Common Stock” shall have the meaning given in the Recitals hereto.
 
1.1.8   “Cowen” shall have the meaning set forth in the Preamble.
 
1.1.9   “Cowen Unit Subscription Agreement” shall have the meaning set forth in
the Recitals hereto.
 
1.1.10 “Demand Registration” shall have the meaning given in subsection 2.1.1.
 
1.1.11 “Demanding Holders” shall have the meaning given in subsection 2.1.1.
 
1.1.12 “Exchange Act” shall mean the Securities Exchange Act of 1934, as it may
be amended from time to time.
 
1.1.13 “Form S-1” shall have the meaning given in subsection 2.1.1.
 
1.1.14 “Form S-3” shall have the meaning given in subsection 2.3.
 
1.1.15 “Founder Shares” shall have the meaning given in the Recitals hereto.
  
1.1.16 “Founder Lock-up Period” shall mean, with respect to the Founder Shares,
the earlier of (A) one year after the consummation of the Business Combination
or earlier if, subsequent to the Business Combination, the last sales price of
the Common Stock equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations, recapitalizations and the like) for
any 20 trading days within any 30-trading day period commencing at least 150
days after the Business Combination, or (B) the date on which the Company
consummates a liquidation, merger, stock exchange or other similar transaction
after the Business Combination that results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property; provided that, to the extent any Founder Shares remain
subject to forfeiture as described in the Registration Statement, the “Founder
Lock-up Period” shall be automatically extended to until such Founder Shares are
no longer subject to forfeiture.
 
1.1.17 “Holders” shall have the meaning given in the Preamble.
 
1.1.18 “IPO” shall have meaning set forth in the Recitals hereto.
 
1.1.19 “Letter Agreement” shall mean that letter agreement by and between the
Company, certain of the Company’s officers and directors, Sponsor, Cowen and
holders of the Placement Units and its underlying securities and holders of the
Founder Shares.
 
1.1.20 “Maximum Number of Securities” shall have the meaning given in subsection
2.1.4.
 
1.1.21 “Misstatement” shall mean an untrue statement of a material fact or an
omission to state a material fact required to be stated in a Registration
Statement, preliminary Prospectus or Prospectus, or any amendment thereto or
supplement thereof, or necessary to make the statements in a Registration
Statement or Prospectus not misleading.
 
 
2

--------------------------------------------------------------------------------

 
 
1.1.22 “Piggy-back Registration” shall have the meaning given in Section 2.2.
 
1.1.23 “Placement Share” or “Placement Shares” shall have the meaning given in
the Recitals hereto.
 
1.1.24 “Placement Unit Lock-up Period” shall mean, with respect to the Placement
Units, Placement Shares, Placement Warrants and Tendered Warrants and any of the
shares of Common Stock issued or issuable upon the exercise of such Placement
Warrants or Tendered Warrants, 30 days after the consummation of a Business
Combination; provided that, in the case of Cowen, any Placement Units, Placement
Shares or Placement Warrants held by Cowen or any of its “related persons” under
the rules of the Financial Industry Regulatory Authority shall not be sold
during the IPO or sold, transferred, assigned, pledged, or hypothecated, or be
the subject of any hedging, short sale, derivative, put, or call transaction
that would result in the effective economic disposition of any such Placement
Units, Placement Shares, or Placement Warrants by any person for a period of 180
days immediately following the date on which the registration statement for the
Company’s IPO is declared effective by the Commission.


1.1.25 “Placement Unit” or “Placement Units” shall have the meaning given in the
Recitals hereto.
 
1.1.26 “Placement Warrant” or “Placement Warrants” shall have the meaning given
in the Recitals hereto.
 
1.1.27 “Private Placement” shall the meaning given in the Recitals hereto.
 
1.1.28 “Prospectus” shall mean the prospectus included in any Registration
Statement, as supplemented by any and all prospectus supplements and as amended
by any and all post-effective amendments and including all materials
incorporated by reference in such prospectus.
 
1.1.29 “Prospectus Date” shall mean the date of the final Prospectus filed with
the Commission and relating to the Company’s initial public offering. 
 
1.1.30 “Registrable Security” shall mean (a) the Founder Shares, (b) the
Placement Warrants (including any shares of Common Stock issued or issuable upon
the exercise of any such Placement Warrants), (c) the Placement Shares, (d) )
the Tendered Warrants, (including any shares of Common Stock issued or issuable
upon the exercise of any such Tendered Warrants), (e) any outstanding shares of
Common Stock or any other equity security (including the Common Stock issued or
issuable upon the exercise of any other equity security) held by a Holder as of
the date of this Agreement, (f) any equity securities (including the shares of
Common Stock issued or issuable upon the exercise of any such equity security)
of the Company issuable upon conversion of any working capital loans made to the
Company by a Holder, and (g) any other equity security of the Company issued or
issuable with respect to any such shares of Common Stock by way of a stock
dividend or stock split or in connection with a combination of stock,
acquisition, recapitalization, consolidation, reorganization, stock exchange,
stock reconstruction and amalgamation or contractual control arrangement with,
purchasing all or substantially all of the assets of, or engagement in any other
similar transaction; provided, however, that, as to any particular Registrable
Security, such securities shall cease to be Registrable Securities when: (i) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (ii) such securities shall have been otherwise transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (iii) such securities shall have ceased to be outstanding; or
(iv) such securities have been sold to, or through, a broker, dealer or
underwriter in a public distribution or other public securities transaction;
provided, further, the Placement Warrants issued to Cowen, so long as such
Placement Warrants are held by Cowen or any of its “related persons” under the
rules of the Financial Industry Regulatory Authority, shall expire five years
from the date of effectiveness of the registration statement for the Company’s
IPO.
 
 
3

--------------------------------------------------------------------------------

 
 
1.1.31 “Registration” shall mean a registration effected by preparing and filing
a Registration Statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such Registration Statement becoming effective.
 
1.1.32 “Registration Expenses” shall mean the out-of-pocket expenses of a
Registration, including, without limitation, the following:
 
(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority and any
securities exchange on which the Common Stock are then listed);
 
(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);
 
(C) printing, messenger, telephone and delivery expenses;
 
(D) reasonable fees and disbursements of counsel for the Company;
 
(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and
 
(F) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating a Demand Registration
to be registered for offer and sale in the applicable Registration.
 
1.1.33 “Registration Statement” shall mean any registration statement that
covers the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus included in such registration statement, amendments
(including post-effective amendments) and supplements to such registration
statement, and all exhibits to and all materials incorporated by reference in
such registration statement.
 
1.1.34 “Requesting Holder” shall have the meaning given in subsection 2.1.1.
 
1.1.35 “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
 
1.1.36 “Securities Subscription Agreement” shall have the meaning given in the
Recitals hereto.
 
1.1.37 “Sponsor” shall have the meaning given in the Recitals hereto.
 
1.1.38 “Sponsor Unit Subscription Agreement” shall have the meaning set forth in
the Recitals hereto.


1.1.39 “Tendered Warrants” shall mean up to 3,750,000 warrants held by the
public following the Company’s IPO that are purchased by Cowen, Wright, and the
Sponsor in connection with a tender offer following the Company’s announcement
of an Business Combination as described in the Registration Statement.
 
1.1.40 “Underwriter” shall mean a securities dealer who purchases any
Registrable Securities as principal in an Underwritten Offering and not as part
of such dealer’s market-making activities.
 
1.1.41 “Underwritten Registration” or “Underwritten Offering” shall mean a
Registration in which securities of the Company are sold to an Underwriter in a
firm commitment underwriting for distribution to the public.
 
1.1.42 “Unit Subscription Agreements” shall mean the Sponsor Unit Subscription
Agreement, the Cowen Unit Subscription Agreement and Wright Unit Subscription
Agreement.
 
1.1.43 “Wright” shall have the meaning set forth in the Recitals.
 
 
4

--------------------------------------------------------------------------------

 
 
1.1.44 “Wright Unit Subscription Agreement” shall have the meaning set forth in
the Recitals hereto.
 
ARTICLE II
 REGISTRATIONS
 
2.1  Demand Registration.
 
2.1.1   Request for Registration. Subject to the provisions of subsection 2.1.4
and Section 2.4 hereof, at any time and from time to time on or after the
Prospectus Date, the Holders of at least twenty-five per cent (25%) of the then
outstanding number of Registrable Securities (the “Demanding Holders”) may make
a written demand for Registration of at least fifteen percent (15%) of the then
outstanding number of Registrable Securities, which written demand shall
describe the amount and type of securities to be included in such Registration
and the intended method(s) of distribution thereof (such written demand a
“Demand Registration”); provided, that Cowen shall not  be permitted to exercise
its right to Demand Registration more than once in any 365 day period. The
Company shall, within ten (10) days of the Company’s receipt of the Demand
Registration, notify, in writing, all other Holders of Registrable Securities of
such demand, and each Holder of Registrable Securities who thereafter wishes to
include all or a portion of such Holder’s Registrable Securities in a
Registration pursuant to a Demand Registration (each such Holder that includes
all or a portion of such Holder’s Registrable Securities in such Registration, a
“Requesting Holder”) shall so notify the Company, in writing, within five
(5) days after the receipt by the Holder of the notice from the Company. Upon
receipt by the Company of any such written notification from a Requesting
Holder(s) to the Company, such Requesting Holder(s) shall be entitled to have
their Registrable Securities included in a Registration pursuant to a Demand
Registration and the Company shall effect, as soon thereafter as practicable,
but not more than forty five (45) days immediately after the Company’s receipt
of the Demand Registration, the Registration of all Registrable Securities
requested by the Demanding Holders and Requesting Holders pursuant such the
Demand Registration. Under no circumstances shall the Company be obligated to
effect more than an aggregate of three (3) Registrations pursuant to a Demand
Registration under this subsection 2.1.1 with respect to any or all Registrable
Securities; provided, however, that a Registration shall not be counted for such
purposes unless a Form S-1 or any similar long-form registration statement that
may be available at such time (“Form S-1”) has become effective and all of the
Registrable Securities requested by the Requesting Holders to be registered on
behalf of the Requesting Holders in such Form S-1 Registration have been sold,
in accordance with Section 3.1 of this Agreement.
 
2.1.2   Effective Registration. Notwithstanding the provisions of subsection
2.1.1 above or any other part of this Agreement, a Registration pursuant to a
Demand Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (ii) the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, that if, after such Registration
Statement has been declared effective, an offering of Registrable Securities in
a Registration pursuant to a Demand Registration is subsequently interfered with
by any stop order or injunction of the Commission, federal or state court or any
other governmental agency the Registration Statement with respect to such
Registration shall be deemed not to have been declared effective, unless and
until, (x) such stop order or injunction is removed, rescinded or otherwise
terminated, and (y) a majority-in-interest of the Demanding Holders initiating
such Demand Registration thereafter affirmatively elect to continue with such
Registration and accordingly notify the Company in writing, but in no event
later than five (5) days, of such election; and, provided, further, that the
Company shall not be obligated or required to file another Registration
Statement until the Registration Statement that has been previously filed with
respect to a Registration pursuant to a Demand Registration becomes effective or
is subsequently terminated.
 
2.1.3   Underwritten Offering. Subject to the provisions of subsection 2.1.4 and
Section 2.4 hereof, if a majority-in-interest of the Demanding Holders so advise
the Company as part of their Demand Registration that the offering of the
Registrable Securities pursuant to such Demand Registration shall be in the form
of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.1.3 shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such Underwritten
Offering by the majority-in-interest of the Demanding Holders initiating the
Demand Registration.
 
 
5

--------------------------------------------------------------------------------

 
 
2.1.4   Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company, the Demanding Holders and the Requesting
Holders (if any) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other shares of Common Stock or other equity
securities that the Company desires to sell and the shares of Common Stock, if
any, as to which a Registration has been requested pursuant to separate written
contractual piggy-back registration rights held by any other stockholders who
desire to sell, exceeds the maximum dollar amount or maximum number of equity
securities that can be sold in the Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of such securities, as applicable, the “Maximum Number of
Securities”), then the Company shall include in such Underwritten Offering, as
follows: (i) first, the Registrable Securities of the Demanding Holders and the
Requesting Holders (if any) (pro rata based on the respective number of
Registrable Securities that each Demanding Holder and Requesting Holder (if any)
has requested be included in such Underwritten Registration and the aggregate
number of Registrable Securities that the Demanding Holders and Requesting
Holders have collectively requested be included in such Underwritten
Registration (such proportion is referred to herein as “Pro Rata”)) that can be
sold without exceeding the Maximum Number of Securities; (ii) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (i), the Registrable Securities of Holders (Pro Rata, based on
the respective number of Registrable Securities that each Holder has so
requested) exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1 hereof; without exceeding the Maximum Number of
Securities; and (iii) third, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i) and (ii), the shares of
Common Stock or other equity securities that the Company desires to sell, which
can be sold without exceeding the Maximum Number of Securities, that can be sold
without exceeding the Maximum Number of Securities; and (v) fourth, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (i), (ii) and (iii), the shares of Common Stock or other
equity securities of other persons or entities that the Company is obligated to
register in a Registration pursuant to separate written contractual arrangements
with such persons and that can be sold without exceeding the Maximum Number of
Securities.


2.1.5   Demand Registration Withdrawal. A majority-in-interest of the Demanding
Holders initiating a Demand Registration or a majority-in-interest of the
Requesting Holders (if any), pursuant to a Registration under subsection 2.1.1
shall have the right to withdraw from a Registration pursuant to such Demand
Registration for any or no reason whatsoever upon written notification to the
Company and the Underwriter or Underwriters (if any) of their intention to
withdraw from such Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to the Registration of their
Registrable Securities pursuant to such Demand Registration. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection a Registration pursuant to a
Demand Registration prior to its withdrawal under this subsection 2.1.5.


2.1.6.  Limitation Applicable to Cowen.  Notwithstanding anything to the
contrary in this Agreement, in no event shall Cowen have a right to Demand
Registration with a duration of more than five years from the date of
effectiveness of the registration statement for the Company’s IPO.
 
2.2  Piggy-back Registration.
 
2.2.1   Piggy-back Rights. If, at any time on or after the date the Company
consummates a Business Combination, the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into equity securities, for its own account or for the account of
stockholders of the Company (or by the Company and by the stockholders of the
Company including, without limitation, pursuant to Section 2.1  hereof), other
than a Registration Statement (i) filed in connection with any employee stock
option or other benefit plan, (ii) for an exchange offer or offering of
securities solely to the Company’s existing stockholders, (iii) for an offering
of debt that is convertible into equity securities of the Company, or (iv) for a
dividend reinvestment plan, then the Company shall give written notice of such
proposed filing to all of the Holders of Registrable Securities as soon as
practicable but not less than ten (10) days before the anticipated filing date
of such Registration Statement, which notice shall (A) describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within five (5) days after
receipt of such written notice (such Registration a “Piggy-back Registration”).
The Company shall, in good faith, cause such Registrable Securities to be
included in such Piggy-back Registration and shall use its best efforts to cause
the managing Underwriter or Underwriters of a proposed Underwritten Offering to
permit the Registrable Securities requested by the Holders pursuant to this
subsection 2.2.1 to be included in a Piggy-back Registration on the same terms
and conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All such Holders proposing to distribute their Registrable Securities through an
Underwritten Offering under this subsection 2.2.1 shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
2.2.2   Reduction of Piggy-back Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggy-back
Registration, in good faith, advises the Company and the Holders of Registrable
Securities participating in the Piggy-back Registration in writing that the
dollar amount or number of the shares of Common Stock that the Company desires
to sell, taken together with (i) the shares of Common Stock, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder, (ii) the Registrable Securities as to which registration
has been requested pursuant Section 2.2  hereof, and (iii) the shares of Common
Stock, if any, as to which Registration has been requested pursuant to separate
written contractual piggy-back registration rights of other stockholders of the
Company, exceeds the Maximum Number of Securities, then:
 
(a) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the shares of Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Holders exercising their rights to
register their Registrable Securities pursuant to subsection 2.2.1  hereof, Pro
Rata, which can be sold without exceeding the Maximum Number of Securities; and
(C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A) and (B), the shares of Common Stock, if
any, as to which Registration has been requested pursuant to written contractual
piggy-back registration rights of other stockholders of the Company, which can
be sold without exceeding the Maximum Number of Securities; and
 
(b)  If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (A) first, the shares of Common Stock or other equity
securities, if any, of such requesting persons or entities, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Holders exercising their rights to
register their Registrable Securities pursuant to subsection 2.2.1, Pro Rata,
based on the respective number of Registrable Securities that each Holder has
requested be included in such Underwritten Registration and aggregate number of
Registrable Securities that the Holders have requested to be included in such
Underwritten Registration, which can be sold without exceeding the Maximum
Number of Securities (C) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A) and (B), the
shares of Common Stock or other equity securities that the Company desires to
sell which can be sold without exceeding the Maximum Number of Securities; and
(D) fourth, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A), (B) and (C), the shares of Common Stock
or other equity securities for the account of other persons or entities that the
Company is obligated to register pursuant to separate written contractual
arrangements with such persons or entities, which can be sold without exceeding
the Maximum Number of Securities.
 
2.2.3  Piggy-back Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggy-back Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggy-back Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggy-back Registration. The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggy-back Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggy-back Registration prior to its withdrawal
under this subsection 2.2.3.
 
 
7

--------------------------------------------------------------------------------

 
 
2.2.4  Unlimited Piggy-back Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.


2.2.4.  Limitation Applicable to Cowen. Notwithstanding anything to the contrary
in this Agreement, in no event shall Cowen have a right to Piggy-back
Registration with a duration of more than seven years from the date of
effectiveness of the registration statement for the Company’s IPO.
 
2.3 Registrations on Form S-3. The Holders of Registrable Securities may at any
time, and from time to time, request in writing that the Company, pursuant to
Rule 415 under the Securities Act (or any successor rule promulgated thereafter
by the Commission), register the resale of any or all of their Registrable
Securities on Form S-3 or any similar short-form Registration Statement that may
be available at such time (“Form S-3”); provided, however, that the Company
shall not be obligated to effect such request through an Underwritten Offering.
Within five (5) days of the Company’s receipt of a written request from a Holder
or Holders of Registrable Securities for a Registration on Form S-3, the Company
shall promptly give written notice of the proposed Registration on Form S-3 to
all other Holders of Registrable Securities, and each Holder of Registrable
Securities who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in such Registration on Form S-3 shall so notify the
Company, in writing, within ten (10) days after the receipt by the Holder of the
notice from the Company. As soon as practicable thereafter, but not more than
twelve (12) days after the Company’s initial receipt of such written request for
a Registration on Form S-3, the Company shall register all or such portion of
such Holder’s Registrable Securities as are specified in such written request,
together with all or such portion of Registrable Securities of any other Holder
or Holders joining in such request as are specified in the written notification
given by such Holder or Holders; provided, however, that the Company shall not
be obligated to effect any such Registration pursuant to Section 2.3 hereof if
(i) a Form S-3 is not available for such offering; or (ii) the Holders of
Registrable Securities, together with the Holders of any other equity securities
of the Company entitled to inclusion in such Registration, propose to sell the
Registrable Securities and such other equity securities (if any) at any
aggregate price to the public of less than $5,000,000.
 
2.4  Restrictions on Registration Rights. If (A) during the period starting with
the date sixty (60) days prior to the Company’s good faith estimate of the date
of the filing of, and ending on a date one hundred twenty (120) days after the
effective date of, a Company initiated Registration and provided that the
Company has delivered written notice to the Holders prior to receipt of a Demand
Registration pursuant to subsection 2.1.1  and it continues to actively employ,
in good faith, all reasonable efforts to cause the applicable Registration
Statement to become effective; (B) the Holders have requested an Underwritten
Registration and the Company and the Holders are unable to obtain the commitment
of underwriters to firmly underwrite the offer; or (C) in the good faith
judgment of the Board such Registration would be seriously detrimental to the
Company and the Board concludes as a result that it is essential to defer the
filing of such Registration Statement at such time, then in each case the
Company shall furnish to such Holders a certificate signed by the Chairman of
the Board stating that in the good faith judgment of the Board it would be
seriously detrimental to the Company for such Registration Statement to be filed
in the near future and that it is therefore essential to defer the filing of
such Registration Statement. In such event, the Company shall have the right to
defer such filing for a period of not more than thirty (30) days; provided,
however, that the Company shall not defer its obligation in this manner more
than once in any twelve (12) month period. Notwithstanding anything to the
contrary contained in this Agreement, no Registration shall be effected or
permitted and no Registration Statement shall become effective, with respect to
any Registrable Securities held by any Holder, until after the expiration of the
Founder Lock-up Period or the Placement Unit Lock-up Period, as the case may be.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE III
 COMPANY PROCEDURES
 
3.1 General Procedures. If at any time on or after the date the Company
consummates a Business Combination the Company is required to effect the
Registration of Registrable Securities, the Company shall use its best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as possible:
 
3.1.1   prepare and file with the Commission as soon as practicable a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;
 
3.1.2   prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;
 
3.1.3   prior to filing a Registration Statement or prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders;
  
3.1.4   prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;
 
3.1.5   cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;
 
3.1.6   provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;
 
3.1.7   advise each seller of such Registrable Securities, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;
 
3.1.8   at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus, furnish a copy thereof to each seller of
such Registrable Securities or its counsel;
 
 
9

--------------------------------------------------------------------------------

 
 
3.1.9   notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;
 
3.1.10 permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or Underwriters enter into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, prior
to the release or disclosure of any such information;
 
            3.1.11 obtain a “cold comfort” letter from the Company’s independent
registered public accountants in the event of an Underwritten Registration, in
customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the managing Underwriter may reasonably request, and
reasonably satisfactory to a majority-in-interest of the participating Holders;
 
3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
Underwriter may reasonably request and as are customarily included in such
opinions, and reasonably satisfactory to a majority in interest of the
participating Holders;
 
3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;
 
3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;
 
3.1.15 if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $50,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriter in
any Underwritten Offering; and
 
3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.
 
3.2  Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees,
Underwriter marketing costs and, other than as set forth in the definition of
“Registration Expenses,” all reasonable fees and expenses of any legal counsel
representing the Holders.
 
3.3  Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.
 
 
10

--------------------------------------------------------------------------------

 
  
3.4  Suspension of Sales; Adverse Disclosure. Upon receipt of written notice
from the Company that a Registration Statement or Prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until it has received copies of a supplemented or amended
Prospectus correcting the Misstatement (it being understood that the Company
hereby covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time, but in no
event more than thirty (30) days, determined in good faith by the Company to be
necessary for such purpose. In the event the Company exercises its rights under
the preceding sentence, the Holders agree to suspend, immediately upon their
receipt of the notice referred to above, their use of the Prospectus relating to
any Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.
 
3.5  Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be reporting under the
Exchange Act, covenants to file timely (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act and to promptly furnish the Holders with true and complete copies
of all such filings. The Company further covenants that it shall take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Holder to sell shares of Common Stock held by
such Holder without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 promulgated under the Securities Act,
including providing any legal opinions. Upon the request of any Holder, the
Company shall deliver to such Holder a written certification of a duly
authorized officer as to whether it has complied with such requirements.


ARTICLE IV 
 INDEMNIFICATION AND CONTRIBUTION
 
4.1  Indemnification.
 
4.1.1   The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including attorneys’ fees)
caused by any untrue or alleged untrue statement of material fact contained in
any Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such Holder expressly for
use therein. The Company shall indemnify the Underwriters, their officers and
directors and each person who controls such Underwriters (within the meaning of
the Securities Act) to the same extent as provided in the foregoing with respect
to the indemnification of the Holder. 
 
4.1.2   In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable Securities shall indemnify the Underwriters, their
officers, directors and each person who controls such Underwriters (within the
meaning of the Securities Act) to the same extent as provided in the foregoing
with respect to indemnification of the Company.
 
 
11

--------------------------------------------------------------------------------

 
 
4.1.3   Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.
  
4.1.4   The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.
 
4.1.5   If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5  shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2  and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.
 
 
12

--------------------------------------------------------------------------------

 
  
ARTICLE V
MISCELLANEOUS
 
5.1  Notices. Any notice or communication under this Agreement must be in
writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii) transmission by hand delivery, electronic mail or
facsimile. Each notice or communication that is mailed, delivered, or
transmitted in the manner described above shall be deemed sufficiently given,
served, sent, and received, in the case of mailed notices, on the third business
day following the date on which it is mailed and, in the case of notices
delivered by courier service, hand delivery, electronic mail or facsimile, at
such time as it is delivered to the addressee (with the delivery receipt of the
intended recipient or the affidavit of messenger) or at such time as delivery is
refused by the addressee upon presentation. Any notice or communication under
this Agreement must be addressed to (i) the Company at: 75 Rockefeller Plaza,
14th Floor, New York, New York 10019, or by facsimile at: (212) 350-8299 with a
copy to Ellenoff Grossman & Schole, 150 East 42nd Street, New York, New York
10017, attention: Douglas Ellenoff, Esq., facsimile at (212) 370-7889 (ii) to
Cowen Overseas Investment LP, c/o Ramius Advisors, LLC, 599 Lexington Avenue,
27th Floor, New York, NY 10022 or by facsimile at (212) 845-7990 with a copy to
DLA Piper LLP (US), 1251 Avenue of Americas, New York, New York 10020,
attention: Jack Kantrowitz, Esq., facsimile at (212) 884-8645 and (iii) to the
Holders, at such Holder’s address referenced in Schedule A. Any party may change
its address for notice at any time and from time to time by written notice to
the other parties hereto, and such change of address shall become effective
thirty (30) days after delivery of such notice as provided in this Section 5.1.
 
5.2  Assignment; No Third Party Beneficiaries.
 
5.2.1   This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.
Prior to the expiration of the Founder Lock-up Period or the Placement Unit
Lock-up Period, as the case may be, no Holder may assign or delegate their
rights, duties or obligations under this Agreement in whole or in
part.  Notwithstanding the above, as it applies to the Registrable Securities,
the Holder may transfer such securities, during the respective lock-up period,
to such Holder’s Permitted Transferee (as such term is defined in that certain
Warrant Agreement between the Company and Continental Stock Transfer & Trust
Company) but only if such Permitted Transferee agrees to become bound by the
transfer restrictions set forth in this Agreement and the Letter Agreement;
provided, further that any Holder who is a Permitted Transferee of the Sponsor
shall be deemed an “Insider” as such term is defined in the Letter Agreement and
shall be bound in accordance thereof.
 
5.2.2   Except as set forth in subsection 5.2.1 hereof, this Agreement and the
rights, duties and obligations of the Holders of Registrable Securities
hereunder may be assigned or delegated by such Holder of Registrable Securities
in conjunction with and to the extent of any transfer of Registrable Securities
by any such Holder.
 
5.2.3   This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the Holders, the permitted assigns and its
successors and the permitted assigns of the Holders.
 
5.2.4  This Agreement shall not confer any rights or benefits on any persons
that are not parties hereto, other than as expressly set forth in this Agreement
and Section 5.2  hereof.
 
5.2.5   No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1  hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.
 
5.3  Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.
 
 
13

--------------------------------------------------------------------------------

 
 
5.4  Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.
 
5.5  Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least sixty-six and two-thirds percent (66 2/3%) of the
Registrable Securities at the time in question, compliance with any of the
provisions, covenants and conditions set forth in this Agreement may be waived,
or any of such provisions, covenants or conditions may be amended or modified;
provided, however, that notwithstanding the foregoing, any amendment hereto or
waiver hereof that adversely affects one Holder, solely in its capacity as a
holder of the shares of capital stock of the Company, in a manner that is
materially different from the other Holders (in such capacity) shall require the
consent of the Holder so affected. No course of dealing between any Holder or
the Company and any other party hereto or any failure or delay on the part of a
Holder or the Company in exercising any rights or remedies under this Agreement
shall operate as a waiver of any rights or remedies of any Holder or the
Company. No single or partial exercise of any rights or remedies under this
Agreement by a party shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder or thereunder by such party.
 
5.6  Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any Registration filed by the Company for the
sale of securities for its own account or for the account of any other person.
Further, the Company represents and warrants that this Agreement supersedes any
other registration rights agreement or agreement with similar terms and
conditions and in the event of a conflict between any such agreement or
agreements and this Agreement, the terms of this Agreement shall prevail.
  
5.7  Termination. This Agreement shall terminate and the registration rights
granted hereunder shall expire on the date that is ten (10) years after the
Prospectus Date; provided, that such termination and expiration shall not affect
registration rights exercised prior to such date.
 
[SIGNATURE PAGES FOLLOW]
 
 
14

--------------------------------------------------------------------------------

 
     
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.
 



 
COMPANY:
CHART ACQUISITION CORP.
a Delaware corporation
 
 
By:  
/s/ Christopher D. Brady              
 
HOLDERS:
 
CHART ACQUISITION GROUP LLC,
a Delaware limited liability company
 
by THE CHART GROUP L.P.,
a Delaware limited partnership
  
 
By:  
/s/ Christopher D. Brady    
Christopher D. Brady
   
Manager




 
 
COWEN OVERSEAS INVESTMENT LP,
a Cayman Islands limited partnership
 
by RAMIUS ADVISORS, LLC,
its general partner
 
 
By:  
/s/ Stephen Lasota    
Stephen Lasota
   
Chief Financial Officer




 
 
THE CHART GROUP L.P.,
a Delaware limited partnership
 
 
By:  
/s/ Christopher D. Brady    
Christopher D. Brady
   
Manager
     

 
 
15

--------------------------------------------------------------------------------

 



/s/Joseph R. Wright   /s/ Thomas Ridge
Joseph R. Wright
 
Governor Thomas Ridge
      /s/ Joseph Robert Kerrey    /s/ Timothy N. Teen
Senator Joseph Robert Kerrey  
 
Timothy N. Teen
       /s/David Collier     /s/ Christopher Brady
David Collier  
 
Christopher Brady
      /s/ Michael LaBarbera   /s/ Charlene Ryan
Michael LaBarbera  
 
Charlene Ryan
      /s/ Matthew McCooe    /s/ Christopher Brady Jr.
Matthew McCooe   
 
Christopher Brady Jr.
      /s/ Cole Van Nice      
Cole Van Nice  
 
 
      /s/ Young-Gak Yun   /s/ Geoffry Nattans
Young-Gak Yun
 
Geoffry Nattans
      /s/ H. Whitney Wagner   /s/ Abdulwahab Al-Nakib
H. Whitney Wagner
 
Abdulwahab Al-Nakib
      /s/ Joseph Boyle   /s/ Khaled El-Marsafy
Joseph Boyle 
 
Khaled El-Marsafy
(Fourth and Market)
      /s/ Deirdre Kilmartin   /s/ Margaret Saracco
Deirdre Kilmartin
 
Margaret Saracco
     
/s/ Manuel D. Medina
   
Manuel D. Medina
   

 
 
16

--------------------------------------------------------------------------------



 